Citation Nr: 1536503	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-14 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sickle cell anemia/symptomatic sickle cell trait. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1978.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Clear and convincing evidence establishes that the Veteran's sickle cell trait preexisted service and was not aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for sickle cell anemia/symptomatic sickle cell trait have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.117, Diagnostic Code 7714 Note (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  The Veteran informed VA that he received treatment from a private provider in the 1980s.  VA contacted this provider to obtain records, but in December 2011 it notified VA that the records had been destroyed 10 years after treatment.


The Veteran was provided a general VA examination addressing his claimed sickle cell disease in October 2011.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Sickle cell anemia is a hereditary determined hemolytic anemia, one of the hemoglobinopathies, characterized by arthralgias, acute attacks of abdominal pain, ulcerations of the lower extremities, and sickle-shaped erythrocytes in the blood.  See Dorland's Illustrated Medical Dictionary at 80 (32nd ed. 2012).  Sickle cell trait is the condition, usually asymptomatic, caused by heterozygosity for hemoglobin S.  See id. at 1950.  Sickle cell trait alone, without a history of directly attributable pathological findings, is not a ratable disability.  Cases of symptomatic sickle cell trait are to be forwarded to the Director, Compensation and Pension Service for extraschedular consideration.  38 C.F.R. §§ 3.321(b)(1), 4.117, Diagnostic Code 7714 (2014).

Service treatment records include an August 1974 blood test upon entry into service at which point the Veteran tested positive for the sickle cell trait.  He was not anemic at that time, with a hemoglobin concentration level of 15.4 and a hematocrit of 46.6.  His associated August 1974 entrance examination report stated that the Veteran was an unreliable historian with respect to his medical history.  The Veteran's August 1978 separation examination noted that he was a carrier of the sickle cell trait.

VA treatment records indicate that the Veteran was treated for anemia in July 2003.  At the time, the Veteran reported that he had been told that he carries the sickle cell trait.  His physician noted a mild normocytic anemia, and ordered a hemoglobin electrophoresis.  His anemia resolved by September 2003, with all tests normal.  His physician stated that the most likely cause of the Veteran's anemia was gastrointestinal bleeding caused by the pain medication he had been taking for a finger injury, and the Veteran reported that he had been suffering stomach irritation from the pain medication.  The Veteran's lab results showed that his sickle cell trait was heterozygous.

VA treatment records further indicate that the Veteran next sought treatment to see if he was still anemic in September 2008.  Bloodwork was ordered and the Veteran attended a follow-up appointment in October 2008, at which his physician noted that the Veteran was apparently without any symptoms but worried that he might have cancer.  The physician found that that the mild anemia for which the Veteran was referred was normal at that time.  The Veteran' blood tests were normal in November 2009.  He had low vitamin B12 in August 2011 and began to receive injections.

An October 2011 general VA examination report incorporated contemporaneous VA clinical records.  The examination report noted that the Veteran had never been diagnosed with sickle cell anemia, only with sickle cell trait, and that he had been diagnosed with neutropenia and leukopenia (conditions affecting white blood cell count that are unrelated to anemia).  It was further explained that the Veteran had suffered a mild anemia in 2003 attributed to gastrointestinal blood loss from anti-inflammatory medications.  He had suffered mild anemia since 2003, but his hematocrit had never been lower than 38 percent.  His most recent test in September 2011 showed a hematocrit of 44 percent, which the examiner considered normal.  The report stated that the Veteran had never had a sickle cell crisis, and there were no hospitalizations or emergency room visits for sickle cell disease.  Based on these findings, the diagnosis was asymptomatic sickle cell trait.  It was further elaborated that "the Veteran's mild anemia due to sickle cell trait is asymptomatic and stable."

In his May 2012 substantive appeal, the Veteran stated that he was treated for anemia in service and was currently receiving treatment from VA for anemia.

The Board notes that the Veteran's sickle cell trait was noted in a blood test related to the Veteran's August 1974 entrance examination, but was not noted on the examination report itself.  The Board finds the question of whether sickle cell trait was noted upon entry moot, because clear and convincing evidence establishes that sickle cell trait, as a genetic condition, predated entry into service by definition.  The Board further finds that clear and convincing evidence establishes that the Veteran's sickle cell trait was not aggravated by service, because the STRs do not reveal any evidence of any manifestation of sickle cell anemia, or any form of anemia for that matter, during service.  The only in-service blood test in the Veteran's service treatment records showed that the Veteran was not anemic.  The Board recognizes that the Veteran has stated that he suffered from sickle cell anemia in service and is currently being treated for such; however, the evidence contradicts the Veteran's accounts, and his August 1974 entrance examination notes that the Veteran is an unreliable historian with respect to his medical history.  The Board thus does not find the Veteran's statements to be credible.  For these reasons, the Board finds that, to the extent that the Veteran's sickle cell trait is symptomatic, it is unrelated to service because clear and convincing evidence shows that his preexisting sickle cell trait was not aggravated and did not manifest any symptomatology during service.  Service connection is therefore denied.


ORDER

Service connection for sickle cell disease is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


